NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATIONAL ASSOCIATION OF                         No.    16-56479
AFRICAN-AMERICAN OWNED MEDIA,
a California limited liability company;         D.C. No.
ENTERTAINMENT STUDIOS                           2:15-cv-01239-TJH-MAN
NETWORKS, INC., a California
corporation,
                                                ORDER*
                Plaintiffs-Appellants,

 v.

COMCAST CORPORATION, a
Pennsylvania corporation,

                Defendant-Appellee.

                On Remand from the United States Supreme Court

Before: SCHROEDER, M. SMITH, and NGUYEN, Circuit Judges.

      On March 23, 2020, the U.S. Supreme Court granted Appellant’s petition for

certiorari, vacated our memorandum disposition filed November 19, 2018, and

remanded for further consideration in light of Comcast Corp. v. National Assn. of

African American-Owned Media, 589 U. S. ___ (2020). We hereby VACATE the

district court’s decision and REMAND for further proceedings consistent with


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Comcast.

IT IS SO ORDERED.




                    2